FERGUSON, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
We granted review in this case to determine the validity of the accused’s conviction for forgery (Additional Charge IV) by general court-martial, in light of the Supreme Court’s decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969).
The other offenses of which the accused was convicted, escape from lawful military confinement and the theft of four checks of other servicemen from their mailboxes at Griffiss Air Force Base, New York, were obviously “service connected,” since they involved the “security of a military post.” O’Callahan v Parker, supra, 395 US, at page 274. Hence, they were triable by court-martial.
The record reflects that United States Treasury check number 4,041,584, in the amount of $81.85, payable to the order of Edward J. Detelj, CMR Box #2813, Griffiss Air Force Base, New York, was cashed at the Working Man’s Friend Oil Company, 819 West Dominick Street, Rome, New York, sometime between the 4th and the 9th of October 1968. It was endorsed in the name of the payee and subsequently counter-endorsed by A. DePasquale. Mr. DePasquale testified that a young man he did not know, driving a late model automobile and wearing civilian clothes, entered his service station and requested him to cash the check. When asked for identification, the unknown individual stated that he had left it at the base and that he was in a rush as he had to go on leave. When DePas-quale agreed to cash the check, the endorsement was made by the individual in his presence. When his bank returned the check, they informed him that the person who cashed the check *19was not the owner. DePasquale identified the accused as the person who endorsed the check and cashed it at his station.
We deal only with the forgery, specified in Additional Charge IV, as the theft of this cheek was included among the “service connected” convictions mentioned above. They are separately proved and punishable offenses. Cf. United States v Weaver, 13 USCMA 147, 32 CMR 147. Since the offense specified herein comes within the purview of Title 18, § 471, United States Code, it is an offense cognizable in the district courts of the United States. The forgery was perpetrated in the civilian community and a civilian was victimized thereby. In my opinion, the record of trial discloses no circumstances surrounding the commission of the offense of forgery to relate it specifically to the military. Lacking the necessary “service connection,” the offense was not triable by court-martial. O’Callahan v Parker, supra. See also United States v Borys, 18 USCMA 547, 40 CMR 259.
The author of the principal opinion finds a service-connection in the fact that DePasquale “took this man’s word that he was military” and cashed the check. But reliance on one’s status as a serviceman is not an element of the offense of forgery. The matter is simply irrelevant to the charge. It cannot be the vehicle for conferring jurisdiction on a court-martial any more than the status of the accused in O’Callahan or Borys conferred jurisdiction in those cases.
An offense which reflects discredit upon the armed forces is properly chargeable only under Article 134 of the Code. Offenses chargeable under .that Article are exclusive of those specified in other sections of the Code. Forgery is defined in Article 123. A violation of that Article is not at the same time a violation of Article 134. United States v Norris, 2 USCMA 236, 8 CMR 36. Cf. United States v Johnson, 3 USCMA 174, 11 CMR 174; United States v Rowe, 13 USCMA 302, 32 CMR 302. The fact of discredit upon the armed forces plays no part in any criminal conduct, no matter how heinous, except where the offense lies only under Article 134. It cannot, therefore, be used as a vehicle to grant military jurisdiction over an offense which is not otherwise “service connected.” O’Callahan v Parker, supra. See also my dissent in United States v Peak, 19 USCMA 19, 41 CMR 19.
I would reverse the conviction for forgery and the sentence and order the charge and its specification dismissed. I would also direct that a rehearing on sentence on the basis of the remaining findings of guilty may be ordered.